                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   BEVERLY JOHN, JACQUELINE JOHN,                                     No. C 18-06935 WHA
                                                                         11   LYANN WILLIAMS, individually and on
United States District Court




                                                                              behalf of her minor children, H.W., S.W.,
                                                                              C.W., F.W., and CURTIS WILLIAMS,                                   ORDER GRANTING IN
                               For the Northern District of California




                                                                         12                                                                      PART AND DENYING IN
                                                                         13                  Plaintiffs,                                         PART MOTION FOR
                                                                                                                                                 LEAVE TO AMEND
                                                                         14     v.                                                               COMPLAINT AND
                                                                                                                                                 VACATING HEARING
                                                                         15   LAKE COUNTY AKA COUNTY OF LAKE;
                                                                              CITY OF LAKEPORT, a municipal
                                                                         16   corporation; CALIFORNIA HIGHWAY
                                                                              PATROL; ANTONIO J. CASTELLANOS,
                                                                         17   JOSE MARTINEZ, and CODY WHITE,
                                                                              individually and in their capacities as Lake
                                                                         18   County Sheriff’s Department deputies;
                                                                              JOSEPH EASTHAM, and MARK STEELE,
                                                                         19   individually and in their capacities as Lakeport
                                                                              Police Department officers; SHAWN
                                                                         20   BERTRAM, individually and in his capacity as
                                                                              a California Highway Patrol Officer; and
                                                                         21   DOES 1 through 10,

                                                                         22                  Defendants.
                                                                                                                              /
                                                                         23
                                                                         24                                         INTRODUCTION

                                                                         25          In this civil rights action, plaintiffs move for leave to file a first amended complaint. To

                                                                         26   the extent set forth below, plaintiffs’ motion is GRANTED IN PART and DENIED IN PART. The

                                                                         27   April 25 hearing is VACATED.

                                                                         28
                                                                          1                                            STATEMENT
                                                                          2          A previous order detailed the facts of this case (Dkt. No. 40). In brief, this action stems
                                                                          3   from two law enforcement searches in November and December 2017 at the homes of the John
                                                                          4   and Williams families. In both incidents, peace officer defendants allegedly conducted
                                                                          5   unreasonable, warrantless searches inside plaintiffs’ homes while using excessive force.
                                                                          6          Plaintiffs filed their original complaint alleging a host of federal and state claims aimed
                                                                          7   at the individual peace officer defendants as well as the municipalities that employed them. An
                                                                          8   order dated February 22, 2019 dismissed plaintiffs’ Monell claims for unreasonable searches
                                                                          9   and excessive force and state tort claims for intentional infliction of emotional distress and
                                                                         10   negligence (Dkt. Nos. 1, 40).
                                                                         11          Plaintiffs now move for leave to amend and submit a proposed first amended complaint.
United States District Court
                               For the Northern District of California




                                                                         12   This order follows full briefing. Pursuant to Civil Local Rule 7-1(b), this order finds plaintiffs’
                                                                         13   motion suitable for submission without oral argument and hereby VACATES the hearing
                                                                         14   scheduled for April 25.
                                                                         15                                              ANALYSIS
                                                                         16          FRCP 15(a)(2) permits a party to amends its pleadings with the court’s leave, advising
                                                                         17   that “[t]he court should freely give leave when justice so requires.” In ruling on a motion for
                                                                         18   leave to amend, courts consider: (1) bad faith, (2) undue delay, (3) prejudice to the opposing
                                                                         19   party, (4) futility of amendment, and (5) whether plaintiff has previously amended his
                                                                         20   complaint. Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990). Futility alone can
                                                                         21   justify denying leave to amend. Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). For
                                                                         22   purposes of assessing futility on this motion, the legal standard is the same as it would be on a
                                                                         23   motion to dismiss under FRCP 12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th
                                                                         24   Cir. 1988).
                                                                         25          The proposed first amended complaint seeks to clarify the involved plaintiffs and
                                                                         26   defendants for each claim, add individual and municipal defendants whose involvement was
                                                                         27   newly discovered, and revise the claims for Monell liability, negligence, and intentional
                                                                         28   infliction of emotional distress. Defendants Lake County, Deputy Antonio J. Castellanos, and


                                                                                                                               2
                                                                          1    Deputy Cody White only contest the amended Monell claims, asserting that the amendments
                                                                          2    would be futile. Thus, plaintiffs’ motion for leave to amend the complaint is GRANTED as to all
                                                                          3    uncontested amendments and this order focuses on the amended Monell claims (Mot. at 2; Opp.
                                                                          4    at 1–4).
                                                                          5           There are three viable theories for municipal liability under Section 1983:
                                                                          6                   First, a local government may be held liable when
                                                                                              implementation of its official policies or established customs
                                                                          7                   inflicts the constitutional injury. . . . Second, under certain
                                                                                              circumstances, a local government may be held liable under
                                                                          8                   Section 1983 for acts of “omission,” when such omissions
                                                                                              amount to the local government’s own official policy. . . . Third,
                                                                          9                   a local government may be held liable under Section 1983 when
                                                                                              the individual who committed the constitutional tort was an
                                                                         10                   official with final policymaking authority or such an official
                                                                                              ratified a subordinate’s unconstitutional decision or action and the
                                                                         11                   basis for it.
United States District Court
                               For the Northern District of California




                                                                         12 Clouthier v. County of Contra Costa, 591 F.3d 1232, 1249–50 (9th Cir. 2010) (emphasis added).
                                                                         13 At the pleading stage, a Monell claim “may not simply recite the elements of a cause of action,
                                                                         14 but must contain sufficient allegations of underlying facts to give fair notice and to enable the
                                                                         15 opposing party to defend itself effectively,” and the “factual allegations that are taken as true
                                                                         16 must plausibly suggest an entitlement to relief, such that it is not unfair to require the opposing
                                                                         17 party to be subjected to the expense of discovery and continued litigation.” See AE ex rel.
                                                                         18 Hernandez v. County of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (citing Starr v. Baca, 652 F.3d
                                                                         19 1202, 1216 (9th Cir. 2011)).
                                                                         20         Plaintiffs’ Monell claims under the first prong remain conclusory and fail to contain
                                                                         21 sufficient allegations of underlying fact. Under the first prong, plaintiffs have revised their claim
                                                                         22 to allege that Lake County and the City of Lakeport had a policy, practice, or custom to, in
                                                                         23 essence, illegally force entry into homes and conduct unreasonable searches during probation
                                                                         24 searches (Mot., Ex. A, ¶¶ 39–41, 52–57, 66–71). While plaintiffs have identified a long list of
                                                                         25 possible policies, practices, or customs, they have failed to provide sufficient underlying facts to
                                                                         26 push the allegations past legal conclusions. Plaintiffs did not refer to an actual recorded
                                                                         27 municipal policy, so they must be alleging a practice “so persistent and widespread that it
                                                                         28 constitutes a permanent and well settled city policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th


                                                                                                                               3
                                                                          1 Cir. 1996). Plaintiffs, however, have failed to provide sufficient facts showing the existence of
                                                                          2 such a widespread and persistent custom or practice. Plaintiffs failed to provide any incidents,
                                                                          3 outside the two incidents at the heart of the this action, where Lake County or City of Lakeport
                                                                          4 officers forced entry and conducted a warrantless search during a probation search in accordance
                                                                          5 with a widespread custom or practice. The only other incidents mentioned in the complaint refer
                                                                          6 to illegal searches of the John home in 1982 and 2015. It was not alleged, however, that peace
                                                                          7 officers were looking for a probationer during these searches, and the reason given for the 2015
                                                                          8 search was “to search the home for items allegedly stolen by Lindsey and his brother Anthony”
                                                                          9 (Mot., Ex. A, ¶¶ 39–41). Thus, plaintiffs’ proposed first amended complaint fails to plausibly
                                                                         10 allege that Lake County and the City of Lakeport had a widespread practice or custom of illegally
                                                                         11 conducting probation searches.
United States District Court
                               For the Northern District of California




                                                                         12         In the alternative, plaintiffs claim that Lake County and the City of Lakeport has a
                                                                         13 “policy, practice, or custom of engaging in illegal, discriminatory, and/or biased treatment of the
                                                                         14 John/Williams family” (Mot., Ex. A, ¶¶ 21, 34, 41, 54, 57, 68, 71). This assertion also relies on
                                                                         15 legal conclusions and lacks sufficient factual underpinning. While plaintiffs allege four illegal
                                                                         16 searches aimed at the John and Williams homes over four decades, these facts do not offer
                                                                         17 enough to push this claim into the realm of plausibility. “Liability for improper custom may not
                                                                         18 be predicated on isolated or sporadic incidents; it must be founded upon practices of sufficient
                                                                         19 duration, frequency and consistency that the conduct has become a traditional method of carrying
                                                                         20 out policy.” Trevino, 99 F.3d at 918. Four alleged searches occurring sporadically over four
                                                                         21 decades does not establish an improper custom or practice. Thus, the motion for leave to amend
                                                                         22 all Monell claims premised on a policy, custom, or practice is DENIED.
                                                                         23         Plaintiffs’ most plausible Monell claims allege that the constitutional violations were
                                                                         24 caused by a failure to train that amounts to a “deliberate indifference” to a constitutional right.
                                                                         25 City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989). Specifically, plaintiffs claim that Lake
                                                                         26 County and the City of Lakeport have, in essence, failed to train its deputies as to the proper
                                                                         27 conduct when conducting probation searches (Mot., Ex. A, ¶¶ 53, 56, 67, 70).
                                                                         28


                                                                                                                               4
                                                                          1         At this stage, plaintiffs have sufficiently alleged a Monell claim premised on constructive
                                                                          2 notice or obviousness. It is plausible that a failure to train peace officers on the proper conduct
                                                                          3 during probation searches would cause obvious constitutional violations, as in the incidents
                                                                          4 serving as the basis of this action. It is also plausible, given the egregious nature of the unlawful
                                                                          5 searches alleged, that “the need for more or different training [was] so obvious, and the
                                                                          6 inadequacy so likely to result in the violation of constitutional rights, that the policymakers of the
                                                                          7 city can reasonably be said to have been deliberately indifferent to the need.” Canton, 489 U.S.
                                                                          8 at 390. Thus the motion for leave to amend the Monell claims premised on a failure to train is
                                                                          9 GRANTED.
                                                                         10                                           CONCLUSION
                                                                         11         For the foregoing reasons, plaintiffs’ motion for leave to amend the complaint is
United States District Court
                               For the Northern District of California




                                                                         12 GRANTED as to all the uncontested amendments. Plaintiffs’ motion for leave to amend the
                                                                         13 complaint is DENIED for the Monell claims based on a policy, practice or custom and GRANTED
                                                                         14 for the Monell claims based on a failure to train. The April 25 hearing is VACATED. Plaintiffs
                                                                         15 shall file an amended complaint, making the changes allowed above but adding nothing more, by
                                                                         16 APRIL 26 AT NOON. The answer is due by MAY 10 AT NOON.
                                                                         17
                                                                         18         IT IS SO ORDERED.
                                                                         19
                                                                         20 Dated: April 18, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                         21                                                            UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                            5
